      Case 3:14-cr-00175-WHA Document 1200 Filed 05/27/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 14-CR-00175-WHA
12                                 Plaintiff,           [PROPOSED] ORDER GRANTING
                                                        MOTION FOR LEAVE TO FILE AMICI
13           v.                                         BRIEF IN OPPOSITION TO PG&E’S
                                                        MOTION TO RECONSIDER ORDER
14   PACIFIC GAS AND ELECTRIC                           MODIFYING CONDITIONS OF
     COMPANY,                                           PROBATION
15
                                  Defendant.            Judge: Hon. William Aslup
16

17

18         This matter coming before the Court at the request of Petitioners Alex
19   Cannara and Gene A. Nelson, the following is ORDERED:
20         1.       The Motion for Leave to File Amici Brief in Opposition to PG&E’s
21   Motion to Reconsider Order Modifying Conditions of Probation filed by Alex
22   Cannara and Gene A. Nelson (ECF. 1198) is granted.
23         2.       The Amici Brief attached as Exhibit A to the Motion for Leave to File
24   Amici Brief is deemed filed as of May 27, 2020.
25   IT IS SO ORDERED.
26              27 2020
     Dated: May __,
                                                    WILLIAM ALSUP
27
                                                    United States District Court Judge
28
                                                         1
     [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AMICI BRIEF IN OPPOSITION TO PG&E’S MOTION TO
     RECONSIDER ORDER MODIFYING CONDITIONS OF PROBATION                                CASE NO. 14-CR-00175-WHA
